Title: To John Adams from Jean François Paul Grand, 18 April 1797
From: Grand, Jean François Paul
To: Adams, John


				
					Monsieur Le President
					Lausanne, Canton de Berne en Suisse, le 18 avril 1797.
				
				 Vôtre Excellence aura probablement la bonté de se rapeller Lors de sa Mission Ministerielle à Paris de la famille Grand dont la maison de commerce ètoit dèja chargée de la Confiance des Etats unis, dont elle n’a cessé d’être depuis honorée. Comme fils ainé de cette famille, j’ai été apellé à ressentir plus particulierement les tèmoignages honorables de Cette faveur & notament à jouir lors du sejour de vôtre Excellence à Paris du bonheur de la voir assés frèquement & vôtre Interèssante famille. Je n’ai pu en consèquence Monsieur Le President qu’à prendre avec une bien grande joye, les suffrages infiniment flatteux qu’a recueilli Vôtre Excellence pour l’Eminente place de President des Etats unis, & qui sont un prix bien justement acquis aux essentiels & Constans services qu’elle a si heureusement Consacré a l’Etat.veuille, Vôtre Excellence, recevoir avec Indulgence les fèlicitations que je me permets de lui addresser, sur son Elevation à une aussi importante dignité; & agrèer en même tems les voeux que je forme pour sa prosperité & Celle de Tout ce qui l’Interrèsse. Je vis aujourdhui avec ma femme & mes enfans en Suisse, ma Patrie; à la suite des pertes que j’ai fait de mon Pere & de ma mère. & mes Interêts a Paris, se trouvent Concentrès dans la maison de Commerce de Corsange &ca., dont le Chef est un ancien Interressé dans la maison & l’associée un de mes Parents. Je prens la liberté de la recomander au souvenir & aux bontés de vôtre Excellence, à la quelle je serois trop heureux d’avoir à donner quelque preuve de mon grand dèvouement. Je suis avec les sentimens d’un trés profond Respect / Monsieur Le President  / vôtre très humble & / très obeissant serviteur
				
					Paul Grand
				
				
			